      
      
 1   KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
 2   Stuart C. Talley (State Bar No. 180374)
 3   Ian J. Barlow (State Bar No. 262213)
     401 Watt Avenue
 4   Sacramento, California 95864
     Telephone: (916) 779-7000
 5   Facsimile: (916) 721-2501
     Email: bill@kctlegal.com
 6
     Email: stalley@kctlegal.com
 7   Email: ian@kctlegal.com

 8   Attorneys for Plaintiff and the putative Class

 9   DYKEMA GOSSETT LLP
     James P. Feeney (State Bar No. 219045)
10
     Dommond E. Lonnie (State Bar No. 142662)
11   Abirami Gnanadesigan (State Bar No. 263375)
     333 South Grand Ave., Suite 2100
12   Los Angeles, California 90071
     Telephone: (213) 457-1800
13   Facsimile: (213) 457-1850
     Email: jfeeney@dykema.com
14
     Email: dlonnie@dykema.com
15   Email: agnanadesigan@dykema.com

16   Attorneys for Defendant
     FCA US LLC f/k/a Chrysler Group LLC
17

18
                                  UNITED STATES DISTRICT COURT
19
                                EASTERN DISTRICT OF CALIFORNIA
20
     SHAWN ALGER as an individual and on                  Case No.: 2:18-cv-00360-MCE-EFB
21   behalf of all others similarly situated,
22                         Plaintiff,                     ADDENDUM TO STIPULATED
                                                          PROTECTIVE ORDER
23
             v.
24
     FCA US LLC f/k/a CHRYSLER GROUP
25   LLC, a Delaware Corporation, and DOES 1              Assigned to Hon. Morrison C. England, Jr.
     through 100, inclusive,                              Courtroom 7, 14th Floor
26                                                        Complaint Filed: February 16, 2018

27                         Defendants.

28

                                                      1
         ADDENDUM TO STIP PROTECTIVE ORDER                                      2:18-cv-00360-MCE-EFB
      



 1           WHEREAS, on July 25, 2018 the court entered a Protective Order in this case to protect

 2   from disclosure various documents produced by the parties to this litigation;

 3           WHEREAS, after the issuance of the Protective Order, plaintiff served third party subpoenas

 4   seeking documents and testimony from third parties;

 5           WHEREAS, the parties desire to allow confidential documents and testimony produced by

 6   such third parties to be protected from disclosure pursuant to the Protective Order entered int his

 7   case.

 8           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD, that Section 2.7 of the

 9   Protective Order is hereby amended to read as follows: “Party: any party to this action, or any third

10   party producing documents or deposition testimony in response to a subpoena served in this action,

11   including all of its officer, directors, employees, consultants, retained experts, and Counsel (and

12   their support staffs).”

13
     Dated: October 23, 2018.                    Respectfully submitted,
14
                                                 KERSHAW, COOK & TALLEY PC
15

16
                                                 By: /s/ Stuart C. Talley
17                                               STUART C. TALLEY
                                                 WILLIAM A. KERSHAW
18                                               IAN J. BARLOW
19                                               Attorneys for Plaintiff and the putative Class

20

21   Dated: October 23, 2018.                    DYKEMA GOSSETT LLP
22

23                                               By: /s/ Fred J. Fresard
                                                 DOMMOND E. LONNIE
24                                               JAMES P. FEENEY
                                                 FRED J. FRESARD
25                                               ABIRAMI GNANADESIGAN
                                                 BRITTANY MOUSOURAKIS
26                                               Attorneys for Defendant
27                                               FCA US LLC f/k/a/ Chrysler Group LLC

28
                                                     2
         ADDENDUM TO STIP PROTECTIVE ORDER                                      2:18-cv-00360-MCE-EFB
      



 1                                 [PROPOSED] ORDER

 2           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     DATED: October 24, 2018.
 5                                      EDMUND F. BRENNAN
 6                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
         ADDENDUM TO STIP PROTECTIVE ORDER                  2:18-cv-00360-MCE-EFB
